Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 5 and 6 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on January 21st, 2022. The 1.132 declaration filed by applicant on January 21st, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 1, 5 and 6 under 35 U.S.C. 103 as stated in the Office action dated July 23rd, 2021 have been withdrawn in light of the applicant’s amendment filed on January 21st, 2022. 
Allowable Subject Matter
3.	Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment and 1.132 declaration filed on January 21st, 2022 have obviated the previous rejections of claims 1, 5 and 6 under 35 U.S.C. 103 as being unpatentable over JP (05-185283 A) in view of Akao (US 6,060,137) as stated in the Office action dated July 23rd, 2021. JP (‘283 A) in view of Akao (‘137) does not specify the acid-modified rosin as claimed in the independent claim 1; and the 1.132 declaration has established the criticality of using the instantly claimed rosin. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/9/2022